DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 07 February 2022.  These drawings are acceptable.

Claim Objections
Claims 2 and 3 are objected to because the preamble of the claims does not match the preamble of claim 1 from which they depend. 
Claim 2 is further objected to because it does not end in a period.
Claim 2 is further objected to because line 4 recites “mount” when it should recite --mounted--.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites that each shell half is frustoconical. There is no description in the original specification of the shell-halves being frustoconical. Further, this is not shown in the drawings, which show each shell half as being roughly half-spherical.
Claim 2 recites the limitation "said ball joint seals" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites that the backstops comprise notches for engagement with the retaining knobs. These notches are not described in the original specification, or shown in the drawings. Further, there is no description of how the backstops connect to the knobs. 


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further regarding claim 1, the limitation “being made of any widely used elastic sealing material common to the industry of fluid pipe couplings, valves, and fittings” renders the claim indefinite because it is unclear which materials are included/not included and extends the breadth of the claim to infinite bounds.
Further regarding claim 1, the limitation “made of any widely used elastic sealing material common to the industry of fluid pipe couplings, valves, and fittings” renders the claim indefinite because it is unclear which materials are included/not included and extends the breadth of the claim to infinite bounds.
Further regarding claim 1, the term “nearly identical” is a relative term which renders the claim indefinite. The term “nearly identical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further regarding claim 1, the term “loosely” is a relative term which renders the claim indefinite. The term “loosely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms “smooth” and “small” in claim 3 are relative terms which renders the claim indefinite. The terms “smooth” and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further regarding claim 3, the recitation of “in a dynamic assembly of the embodiment in claim 1” renders the claim indefinite because it is unclear what is meant by this limitation, and the claim already depends from claim 1. 

Allowable Subject Matter
The following claims 1-3 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

Claim 1 (Currently Amended) A unitary double ball pipe coupling comprising: 
an oval body having a static hollow longitudinal axis, 
first and second ball joint members extending into opposite socket ends of the oval body, 
wherein the oval body comprises a first and a second shell half; 
wherein, each shell half having a socket cavity and a larger circular flange extending axially outward from a smaller circular end, said smaller circular end being truncated and having a diameter smaller than the flange each shell half having diametrically opposed internal oval retaining knobs protruding inwardly into the socket cavity of said shell half serving to accept and retain backstops, 

each 
said [[a]] second


said first shelf half having a first outer indicator mark;
said second shell half having a second outer indicator mark;
said first and second indicator marks being diametrically opposed and radially located ninety degrees from center of said inner backstops indicating the maximum allowable degree of fluid flow across eccentric pathways;
a singular setting ring to engage and lock the first and second shell halves, said ring a rearward side of the first shell half and threading onto the second shell half threaded flange, said ring 

Claim 2 (Currently Amended) The unitary double ball pipe coupling of claim 1, wherein said ball joint members mounted within each said shell half socket cavity with annular abutment to said . [[;]]

Claim 3 (Currently Amended) The unitary double ball pipe coupling of claim 1, wherein said backstops . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        07/05/2022